     Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 1 of 14




Darren H. Lubetzky                         Robert G. Wing (4445)
Savvas S. Diacosavvas                      Thomas M. Melton (4999)
Brian N. Lasky                             Kevin McLean (16101)
Christopher Y. Miller                      Assistant Attorneys General
Laura A. Zuckerwise                        Utah Attorney General’s Office
(Each appearing per DUCivR 83-1.1(d)(1))   160 East 300 South, Fifth Floor
Federal Trade Commission                   Salt Lake City, Utah 84114
Northeast Regional Office                  Tel: (801) 366-0310
One Bowling Green, Suite 318
New York, NY 10004                         Attorneys for Plaintiff
Tel: (212) 607-2829                        UTAH DIVISION OF CONSUMER
                                           PROTECTION
Attorneys for Plaintiff
FEDERAL TRADE COMMISSION

                         UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION


FEDERAL TRADE COMMISSION, and

UTAH DIVISION OF CONSUMER
PROTECTION,
                                           Case No. 2:19-cv-00867-DBB-EJF
      Plaintiffs,
                                           Judge David B. Barlow
      v.
                                           Magistrate Judge Evelyn J. Furse
NUDGE, LLC, a Utah limited liability
company, et al.,

      Defendants




   PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
    MOTION TO STAY PROCEEDINGS PENDING SUPREME COURT REVIEW
         Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 2 of 14




                                                  TABLE OF CONTENTS

I.      PRELIMINARY STATEMENT ........................................................................................... 1

II.     LEGAL STANDARDS FOR STAYS ................................................................................... 2

III.    DEFENDANTS HAVE NOT SHOWN A STAY WOULD BE EFFICIENT ...................... 3

        A. The Premise of the Stay Motion Is Speculative ............................................................. 3

        B. Discovery on the Merits, Certain Monetary Relief, and the Scope of Consumer Injury
           Caused by Defendants Is Necessary In Any Event ........................................................ 4

        C. Defendants’ Cases Are Not Relevant ............................................................................. 7

IV. A STAY WILL PREJUDICE PLAINTIFFS AND IS AGAINST THE PUBLIC
    INTEREST............................................................................................................................. 9

V.      CONCLUSION .................................................................................................................... 10




                                                                    ii
      Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 3 of 14




       Plaintiffs, the Federal Trade Commission (“FTC”) and the Utah Division of Consumer

Protection (“Division”), submit this memorandum of law in opposition to Defendants’ Motion to

Stay Proceedings Pending Supreme Court Review (“Stay Motion”) (ECF No. 91).

I.     PRELIMINARY STATEMENT

       Defendants’ Stay Motion seeks a blanket stay of all discovery because the Supreme Court

might address one type of relief sought by the FTC in this case. However, whether the Supreme

Court will address the FTC’s ability to obtain equitable monetary relief under Section 13(b) of

the FTC Act is far from certain. The petitions for a writ of certiorari in the FTC Act cases cited

by Defendants have not been granted, leaving Defendants to argue that how the Supreme Court

decides a Securities and Exchange Commission (“SEC”) case will impact Section 13(b) of the

FTC Act, 15 U.S.C. § 53(b). Parties seeking a stay have a heavy burden, and Defendants cannot

meet it through speculation about what cases the Supreme Court will take and how it will rule on

them. Indeed, a district court recently rejected a similar motion for a stay based on the same

FTC Act cases cited by Defendants, declining to engage in “speculation” about what the

Supreme Court will do about “a remedy not yet ordered” in that case.

       But even if the SEC case somehow impacts Section 13(b) or the Supreme Court takes up

the FTC Act cases and reverses longstanding precedent, the effect of doing so on this litigation

will be far more limited than Defendants suggest. While the issue of equitable monetary relief is

certainly important to the Defendants and the consumers who were scammed into giving them

more than $400 million, the vast majority of the discovery in this case needs to occur regardless

of what happens at the Supreme Court.

       Most importantly, there will be a substantial amount of discovery on the merits of

Plaintiffs’ claims, which are the basis for Plaintiffs’ request for permanent injunctive relief in

their Complaint. In addition, both the FTC and the Division have claims for monetary relief that

                                                  1
      Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 4 of 14



are not based on Section 13(b) of the FTC Act. Plaintiffs’ Telemarketing Sales Rule claim, for

instance, triggers the remedies available under Section 19 of the FTC Act and covers the more

than $95 million Defendants took from consumers through their telemarketing operation.

Similarly, the Utah Consumer Sales Practices Act (“UCSPA”) authorizes the Division to recover

actual damages on behalf of consumers as well as fines. Utah Code Ann. §13-11-17(c) and (d).

In addition, there will be discovery concerning the scope of Defendants’ conduct and the amount

of money they unlawfully took from consumers because the extent of consumer injury is relevant

to injunctive relief and the amount of a fine under the UCSPA. Utah Code Ann. §13-11-17(6).

Putting off this necessary discovery is inefficient and will delay resolution of this case.

       Finally, a stay is against the public interest and will prejudice Plaintiffs by further

delaying the time when they will get to depose key witnesses, thereby allowing memories to

fade. Defendants, who refused to comply with legal process for testimony during the

investigation, should not be allowed to continue to avoid providing testimony by seeking an

unwarranted stay that will last at least several months. In addition, they should not be permitted

to make it more difficult to compensate consumer victims of their scheme by continuing to spend

certain funds during the pendency of a case they have delayed.

II.    LEGAL STANDARDS FOR STAYS

       “[T]he district court has the power to stay proceedings pending before it and to control its

docket for the purpose of ‘economy of time and effort for itself, for counsel, and for litigants.’”

Pet Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963) (quoting Landis v. N. Am. Co., 299

U.S. 248, 254 (1936)). However, a party seeking a stay “generally faces a difficult burden.”

White Knuckle, IP, LLC v. Elec. Arts, Inc., No. 15-cv-00036, 2015 WL 5022579, at *1 (D. Utah

Aug. 24, 2015) (internal quotes omitted). “Delays of discovery hinder the ‘just, speedy, and

inexpensive determination of every action and proceeding.’” United States v. Stevens-Henager

                                                  2
       Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 5 of 14



College, Inc., No. 2:15-CV-00119, 2017 WL 5241002, at *1 (D. Utah June 23, 2017) (quoting

Fed. R. Civ. P. 1). “When determining whether or not to grant a stay, the Court ‘must weigh

competing interests and maintain an even balance.’” Id. (quoting Landis v. N. Am. Co., 299 U.S.

at 254). Those seeking a stay “must show ‘a clear case of hardship or inequity’ if ‘even a fair

possibility’ exists that the stay would damage another party.” Id. (citing Creative Consumer

Concepts, Inc. v. Kreisler, 563 F.3d 1070, 1080 (10th Cir. 2009)). 1

III.   DEFENDANTS HAVE NOT SHOWN A STAY WOULD BE EFFICIENT

       A.      The Premise of the Stay Motion Is Speculative

       At the outset of their Stay Motion, Defendants proclaim that “clarity will come” from the

Supreme Court’s decision in Liu v. SEC. Stay Motion, ECF No. 91 at 2. However, the Liu case

involves whether noncompensatory disgorgement is a remedy available under the securities laws

and may not have any impact at all on the FTC Act even if the Supreme Court decides to restrict

the remedies available to the SEC. 2 Moreover, in the FTC Act cases that Defendants suggest

will impact this case, the Supreme Court has not even decided whether to grant certiorari. 3

Accordingly, contrary to Defendants’ claim, it is far from certain that the Supreme Court will


1
  The factors in the three-part test cited in the Stay Motion are discussed below. Stay Motion,
ECF No. 91 at 4 (citing Lifetime Prod. Inc. v. Russell Brands, LLC, No. 12-cv-26, 2013 WL
5408458, at *2 (D. Utah Sept. 25, 2013).
2
  The reasons why Liu raises issues that are “distinct” from those in the FTC Act cases in which
petitions for certiorari have been filed are further discussed in the FTC’s petition for certiorari
in one of those FTC Act cases. See Stay Motion, ECF No. 91-2, Ex. 2 at 22-24 (Petition for a
Writ of Certiorari, FTC v. Credit Bureau Center, LLC, No. 19-825 (Dec. 19, 2019)).
3
  Defendants cite two FTC Act cases that are the subject of petitions for certiorari on which the
Supreme Court has not yet ruled. The decisions at issue in those cases are FTC v. AMG Capital
Mgmt., LLC, 910 F.3d 417 (9th Cir. 2018) (S.Ct. No. 19-508) and FTC v. Credit Bureau Center,
LLC, 937 F.3d 764 (7th Cir. 2019) (S.Ct. No. 19-825). There is a third FTC Act case in which a
petition for certiorari is pending that Defendants do not cite. FTC v. Dantuma, 748 Fed. Appx.
735 (9th Cir. 2018), petition for cert. filed, Publishers Business Services, Inc. v. FTC, (U.S. Oct.
18, 2019) (No. 19-507). The petitions in AMG and Publishers Business Services were filed by
the defendants in those cases after orders against them were upheld by the Ninth Circuit. Both of
those cases were decided on the same day by the same panel. The FTC filed the petition in
Credit Bureau Center after the Seventh Circuit reversed its prior precedent and became the first
                                                    3
      Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 6 of 14



consider whether the FTC can obtain equitable monetary relief under Section 13(b), let alone

overturn the law in seven circuits, including binding precedent from the Tenth Circuit. 4 Stay

Motion, ECF No. 91-2, Ex. 2 at 11-12.

       Courts have rejected requests for stays in similar circumstances where movants simply

assume that they or some other party will prevail in the future. See, e.g., White Knuckle, 2015

WL 5022579, at *3 (denying motion for a stay in a patent case where the movant’s arguments

“rest[ed] on the assumption that the patent is ‘likely’ invalid.”). Indeed, a court in the District of

Maryland recently denied a motion for a stay based on the same petitions for a writ of certiorari

in the FTC Act cases that Defendants cite in their Stay Motion. In doing so, the court declined to

engage in “speculation whether the Supreme Court will grant a writ of certiorari and eventually

overturn years of precedent, including currently binding precedent in the Fourth Circuit, with

respect to the legality of a remedy not yet ordered….” In re Sanctuary Belize Litigation, No. 18-

cv-03309-PJM, at 2 (D. Md. Nov. 21, 2019) (ECF No. 709).

       B.      Discovery on the Merits, Certain Monetary Relief, and the Scope of
               Consumer Injury Caused by Defendants Is Necessary In Any Event

       Contrary to the case law on which Defendants rely, neither Liu nor the FTC Act cases in

which petitions for certiorari have been filed will determine whether this case proceeds, and

most of the same discovery will occur regardless of what happens at the Supreme Court. None

of the remedies issues the Supreme Court may consider have anything to do with the merits of

Plaintiffs’ claims in this case. Here, Plaintiffs’ Complaint seeks permanent injunctive relief “to

prevent future violations of the FTC Act, the TSR, the UCSPA, the BODA, and the TFPA by


circuit to hold that equitable monetary relief was not available under Section 13(b).
4
  In denying Defendants’ motion to dismiss the FTC’s claims for equitable monetary relief under
Section 13(b) in this case, the Court held that “binding precedent” in the Tenth Circuit allows the
FTC to seek such relief. Order Denying Defs.’ Partial Motion to Dismiss, ECF No. 93 at 12
(citing FTC v. Freecom Comms., Inc., 401 F.3d 1192, 1202 n.6 (10th Cir. 2005)). In Freecom,
the Tenth Circuit also reaffirmed that calculating monetary relief based on “gross receipts” is
                                                  4
      Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 7 of 14



Defendants.” Complaint, ECF No. 4 at 67. Accordingly, discovery on the merits of Plaintiffs’

claims under four statutes and the Telemarketing Sales Rule (“TSR”) is necessary.

       Similarly, Plaintiffs will be entitled to monetary relief if they prevail on the merits,

irrespective of what happens at the Supreme Court. Count Four of Plaintiffs’ Complaint asserts

claims under the TSR, 16 C.F.R. § 310, based on Defendants’ telemarketing sales, which

included the purportedly exclusive “Inner Circle” program. (TRO Brief, ECF No. 6 at 36-39.) 5

Violations of the TSR trigger the remedies available under Section 19 of the FTC Act, 15 U.S.C.

§ 57b, which provides that “relief may include, but shall not be limited to, rescission or

reformation of contracts, the refund of money or return of property, the payment of damages, and

public notification respecting” the violation. 15 U.S.C. § 57b(b). 6 In just a three-year period,

Defendants took approximately $95 million from consumers through their telemarketing

operation. (TRO Brief, ECF No. 6 at 50 n.182.) Thus, discovery relating to monetary relief is

necessary for the adjudication of Plaintiffs’ TSR claims. Indeed, Defendants do not argue that a

decision in Liu or in any of the FTC cases in which certiorari has been requested will have any

bearing on the availability of monetary relief under Section 19 of the FTC Act.

       Additionally, the Division seeks fines against Defendants for violations of the UCSPA,

Utah Code §§ 13-11-1 et seq. Complaint, ECF No. 4 at ¶ 252. The extent of consumer injury is

also a relevant statutory factor in determining fine amounts for UCSPA violations. See Utah

Code §§ 13-11-17(6). The UCSPA lists several factors to determine fines, including “(a) the

seriousness, nature, circumstances, extent, and persistence of the conduct constituting the


appropriate in a large fraud case brought under Section 13(b). 401 F.3d at 1206-07.
5
  “TRO Brief” refers to Plaintiffs’ Motion on Notice for a Temporary Restraining Order and
Order to Show Cause Why a Preliminary Injunction Should Not Issue. ECF No. 6 (redacted),
No. 18 (under seal).
6
  Section 19 authorizes courts to order relief “necessary to redress” injury in cases where
defendants have violated one of the FTC’s rules, such as the TSR. 15 U.S.C. § 57b(a)(1), §
57b(b).
                                                  5
      Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 8 of 14



violation; [and] (b) the harm to other persons resulting either directly or indirectly from the

violation.” Utah Code §§ 13-11-17(6)(a) & (b).

       Moreover, there is an additional reason that the scope and extent of consumer injury are

relevant to Plaintiffs’ claims and are a proper subject of discovery regardless of any decision by

the Supreme Court: the enormity and severity of consumer injury is a factor that Courts may

consider in assessing the breadth of an injunction. See Telebrands Corp. v. FTC, 457 F.3d 354,

358-359 (4th Cir. 2006) (noting that courts consider “the seriousness and deliberateness of the

violation” in assessing the appropriateness of “fencing in” provisions designed to prevent illegal

conduct) 7; FTC v. John Beck Amazing Profits, LLC, 888 F. Supp. 2d 1006, 1015 (C.D. Cal.

2012), aff’d, 644 Fed. App. 709 (9th Cir. 2016) (unpublished) (finding the scope of a permanent

injunction that banned sellers of real estate investment products from telemarketing and making

infomercials justified, in part, because the “amount of consumer injury is massive, involving an

estimated loss of nearly $500 million dollars and almost one million customers.”).

       As a result, Defendants’ suggestion that a stay may obviate the need for substantial

discovery and make the case more efficient is incorrect. A stay will simply delay the time when

the parties take discovery, most of which will need to occur in any event. White Knuckle, 2015

WL 5022579, at *3 (internal quotes omitted) (“staying discovery … may only serve to slow

down litigation and delay the case’s resolution.”).

       Courts have denied stays in complex cases where further litigation was necessary, despite

the potential impact of a pending appellate case. In Southern Utah Wilderness Alliance v.

Schneider, for instance, the court denied a stay even though a pending Tenth Circuit appeal “will

provide guidance” on the issues but “will not resolve” them. No. 12-cv-257, 2016 WL 323624,


7
  Permanent injunctive relief under the FTC Act may be broader in scope than the illegal conduct
at issue. See FTC v. Colgate-Palmolive Co., 380 U.S. 374, 395 (1965) (“Having been caught
violating the [FTC] Act, respondents must expect some fencing in.”).
                                               6
      Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 9 of 14



at *1 (D. Utah Jan. 26, 2016). Cf. Alzheimer’s Inst. v. Comentis, Inc., No. 99-cv-1366, 2010 WL

11508734, at *2 (W.D. Okla. Dec. 17, 2010) (denying stay where movant failed to show that

“most or all” of the claims would be dismissed as a result of a pending Federal Circuit appeal).

Likewise, in Klaver Construction Co. v. Kansas Dept. of Transp., the Supreme Court had granted

certiorari in a case that could impact some of the plaintiffs’ claims. The district court denied the

defendants’ motion for a stay, noting that some of the issues “would remain unresolved even

after a Supreme Court decision” and that the decision “will not eliminate the need for discovery.”

No. 99-cv-2510, 2001 WL 1000679, at *3 (D. Kan. Aug. 23, 2001).

       Finally, in terms of the Court’s future oversight of this case, 8 Defendants vaguely assert

that denying the stay could “complicate future stages of the proceeding” and create rulings that

would need to be disentangled. Stay Motion, ECF No. 91 at 7. However, Defendants never

explain precisely what these complications are or why addressing potential changes in the law

would be difficult and therefore have failed to show any efficiency that would justify delay.

       C.      Defendants’ Cases Are Not Relevant

       The cases granting stays that Defendants cite do not help their Stay Motion. In each of

these cases, there was a significant possibility that most or all of the case would not need to be

litigated or the central issues in the case were subject to change. For example, Defendants cite

several cases in which some or all of the parties were involved in other litigation that would

resolve the issues. See Metric Const. Co. v. Profess. Raingutter Servs., Inc., No. 06-cv-00125,

2007 WL 4143084 (D. Utah Nov. 19, 2007) (staying case where plaintiff was awaiting a post-

trial decision from another court on the same damages); Wakaya Perfection, LLC v. Youngevity

Int’l, Inc., No. 16-cv-00315, 2019 WL 977916, at *2 (D. Utah Feb. 28, 2019) (staying case in


8
 In its Order Denying Defendants’ Partial Motion to Dismiss, the Court noted that it was
partially denying the Stay Motion to the extent that it “requests the court not decide this fully
briefed” motion to dismiss. ECF No. 93 at 24 n.124.
                                                 7
     Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 10 of 14



which an answer had not yet been filed where the same parties had been litigating the same

issues in another district for nearly three years); Sycamore Family LLC v. Earthgrains Baking

Cos., Inc., No. 13-cv-00639, at *3 (D. Utah Apr. 3, 2015) (staying case where another

proceeding between the same parties “will affect the resolution of the remaining issues in this

case”). No such circumstances exist here. 9

       Defendants also cite inapposite cases where dispositive motions were pending, 10 and

several cases where appeals could dispose of most or all of the case. 11 See Campbell v. Oregon

Dep’t of State Lands, No. 16-cv-01677, 2017 WL 3367094 (D. Ore. Aug. 4, 2017) (granting stay

where appellate case “will almost certainly determine how this Court must decide defendants’

Motion to Dismiss, and could well dispose of this entire matter”); Burke v. Alta Colleges, Inc.,

No. 11-cv-02990, 2012 WL 502271 (D. Colo. Feb. 15, 2012) (granting stay where case could be

“mooted” by Supreme Court case on the FLSA); Walker v. Monsanto Co. Pension Plan, 472 F.

Supp. 2d 1053 (S.D. Ill. 2006) (instead of dismissing case, court granted plaintiffs’ motion for a


9
  In two other cases cited by Defendants, the claims in the patents at issue were being reassessed
by the U.S. Patent and Trademark Office (“PTO”), meaning there was a significant possibility
that the patent claims at issue would change. See Lifetime Prod., Inc. v. Russell Brands, LLC,
No. 12-cv-26, 2013 WL 5408458, at *2 (D. Utah Sept. 25, 2013) (granting partial stay where
each of the patents had already been amended since the litigation began); Personal Web Tech.,
LLC v. Facebook, Inc., Nos. 13-cv-01356, 13-cv-01358, 13-cv-01359, 2014 WL 116340, at *4
(N.D. Cal. Jan. 13, 2014) (granting stay in case where it was “unlikely” that all of the patent
claims at issue would survive PTO review).
10
   Matrix Group, LLC v. Innerlight Holdings, Inc., No. 11-cv-00987, at *4 (D. Utah Nov. 5,
2012) (granting stay because defendants raised “seemingly compelling claims” in their motion to
dismiss that the litigation was “barred”); Chavous v. DC Financial Responsibility and Mgmt.
Asst. Auth., 201 F.R.D. 1 (D.D.C. 2001) (staying additional discovery while summary judgment
motion pending); Nankivil v. Lockheed Martin Corp., 216 F.R.D. 689, 692 (M.D. Fla. 2003)
(granting partial stay while court decided dispositive motions); Gilbert v. Ferry, 401 F.3d 411,
415-16 (6th Cir. 2005) (stay granted after motion for summary judgment was filed and summary
judgment was eventually granted).
11
   Two of these cases arose under the Telephone Consumer Protection Act. See Menchacha-
Estrada v. Synchrony Bank, No. 17-cv-831, 2017 WL 4990561 (D. Utah Oct. 30, 2017) (granting
stay where consolidated appeal of regulatory order interpreting the definition of an auto-dialer
would determine the viability of plaintiff’s claim); Small v. GE Capital, Inc., No. 15-cv-2479,
2016 WL 4502460 (C.D. Cal. June 9, 2016) (same).
                                                  8
      Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 11 of 14



stay of proposed age discrimination class action pending a writ of certiorari where Seventh

Circuit had found claims like the plaintiffs’ claims were “not actionable”); Lincoln Nat’l Life Ins.

Co. v. Transamerica Fin. Life Ins., No. 08-cv-135, 2010 WL 567993 (N.D. Ind. Feb. 12, 2010)

(granting stay where Supreme Court “may very well … change[]” the law regarding patent

validity); Hawai’i v. Trump, 23 F. Supp. 3d 850 (D. Haw. 2017) (granting stay in travel

restriction case where another district court had entered the requested injunction hours after the

case was filed and the “bulk” of the issues “may very well” be resolved by appellate courts). In

contrast, in this case, the only issue the Supreme Court might consider is one of the remedies

sought by the FTC.

IV.       A STAY WILL PREJUDICE PLAINTIFFS
          AND IS AGAINST THE PUBLIC INTEREST

          On January 10, 2020, the parties conducted a conference pursuant to Fed. R. Civ. P. 26(f)

and an Attorney Planning Meeting Report will be submitted to the Court shortly. Plaintiffs are

ready to begin discovery and are preparing document requests, notices of deposition, and

subpoenas. This discovery will include requests for relevant emails from Defendants, given that

few emails were produced by Defendants during Plaintiffs’ investigation, as well as notices of

deposition for the individual Defendants, who refused to testify in response to Civil Investigative

Demands during the investigation. In addition, Plaintiffs plan to issue subpoenas for documents

and testimony to speakers at Defendants’ seminars as well as key managers of Defendants’

operation. Plaintiffs will be prejudiced by delaying these depositions, as the risk that the

memory of witnesses can fade over time is well recognized, and courts have relied on this

concern in denying motions to stay. See Stevens-Henager, 2017 WL 5241002, at *2 (“delaying

discovery threatens the accuracy of these witnesses’ memories and jeopardizes [plaintiffs’]

case”).

          With respect to third-party consumer victims, delaying resolution of this action increases
                                                   9
     Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 12 of 14



the likelihood that the amount of funds available to compensate consumer victims is reduced.

The Stipulated Preliminary Injunction entered by the Court prevents Defendants from continuing

to bilk consumers, but it does not prevent Defendants from spending certain funds during the

pendency of this case. Stip. Prelim. Inj., ECF No. 89 at §§ I, III. As a result, the monies

available to compensate consumers will likely be reduced the longer it takes for this case to be

resolved. In addition, the Stipulated Preliminary Injunction stays any actions against the

corporate Defendants. Id. at § V.B. After filing their Stay Motion, defendants Nudge, LLC,

BuyPD, LLC, and Ryan Poelman sought a stay in another case in this District in which they are

defendants. Notice of Prelim. Inj. and Motion for Stay, Just Us Realtors, LLC v. Nudge, LLC et

al., No. 18-cv-00128-HCN-CMR, Jan. 3, 2020 (ECF No. 89) (“Just Us”). The Just Us case is a

proposed class action brought on behalf of consumer victims of Defendants’ scheme. As a

result, Defendants are trying to stay the FTC and the Division’s case, which itself stays other

cases, thereby ensuring that Defendants do not have to litigate any case concerning their conduct

for the months (or longer) that it will take to resolve Liu and other potential cases before the

Supreme Court. This is not in the public interest, which strongly favors the enforcement of

federal consumer protection laws. FTC v. Mallet, 818 F. Supp. 2d 142, 149 (D.D.C. 2011).

V.     CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court deny Defendants’

Stay Motion.

Dated: January 13, 2020                            Respectfully submitted,

                                                    /s/ Christopher Y. Miller
                                                    Darren H. Lubetzky
                                                    Savvas S. Diacosavvas
                                                    Brian N. Lasky
                                                    Christopher Y. Miller
                                                    Laura A. Zuckerwise
                                                    (Each appearing per DUCivR 83-1.1(d)(1))
                                                    Federal Trade Commission
                                                    Northeast Regional Office
                                                 10
Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 13 of 14



                                  One Bowling Green, Suite 318
                                  New York, NY 10004
                                  Tel: (212) 607-2829
                                  Email: dlubetzky@ftc.gov
                                  Email: sdiacosavvas@ftc.gov
                                  Email: blasky@ftc.gov
                                  Email: cmiller@ftc.gov
                                  Email: lzuckerwise@ftc.gov

                                  Attorneys for Plaintiff
                                  FEDERAL TRADE COMMISSION

                                  /s/ Robert G. Wing
                                  (Signed by Filing Attorney with
                                  Permission of Plaintiff’s Attorney)
                                  /s/ Christopher Y. Miller
                                  Robert G. Wing (4445)
                                  Thomas M. Melton (4999)
                                  Kevin McLean (16101)
                                  Assistant Attorneys General
                                  Utah Attorney General’s Office
                                  160 East 300 South, Fifth Floor
                                  Salt Lake City, Utah 84114
                                  Tel: (801) 366-0310
                                  Email: rwing@agutah.gov
                                  Email: tmelton@agutah.gov
                                  Email: kmclean@agutah.gov
                                  Attorneys for Plaintiff
                                  UTAH DIVISION OF CONSUMER
                                  PROTECTION




                                11
     Case 2:19-cv-00867-DBB-EJF Document 96 Filed 01/13/20 Page 14 of 14



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 13th day of January, 2020, a true and correct copy of

the foregoing, Plaintiffs’ Memorandum of Law in Opposition to Defendants’ Motion to Stay

Proceedings Pending Supreme Court Review, was served electronically by the Court’s ECF

System upon:

   ERIK A. CHRISTIANSEN
   ZACK L. WINZELER
   ALAN S. MOURITSEN
   GREGORY H. GUNN
   PARSONS BEHLE & LATIMER
   201 South Main Street, Suite 1800 Salt Lake City, Utah 84111
   Telephone: 801.532.1234
   EChristiansen@parsonsbehle.com
   ZWinzeler@parsonsbehle.com
   AMouritsen@parsonsbehle.com
   GGunn@parsonsbehle.com
   ecf@parsonsbehle.com

   LEONARD L. GORDON
   ALEXANDRA MEGARIS
   VENABLE LLP
   Rockefeller Center
   1270 Avenue of the Americas 24th Floor
   New York, NY 10020
   Telephone: 212.307.5500
   LLGordon@Venable.com
   AMegaris@Venable.com

   J. DOUGLAS BALDRIDGE
   STEPHEN R. FREELAND
   VENABLE LLP
   600 Massachusetts Ave., NW
   Washington, DC 20001
   Telephone: 202.344.4000
   JBaldridge@Venable.com
   SRFreeland@Venable.com

   Attorneys for Defendants

                                                   /s/ Christopher Y. Miller




                                              12
